Election/Restrictions
This application is in condition for allowance except for the presence of claim 16 directed to Group II non-elected without traverse.  Accordingly, claim 16 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 16
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Layden (US 2004/0168818) is the closest prior art of record. However, the applicants amendments to independent claim 9 overcome the rejection. First, the applicant has amended “multiple battery cells” to “multiple secondary cells” this is significant because of the difference of the term “battery cell” and “secondary cell” a cell is a cell is a single unit of device that converts chemical energy into electrical energy and a battery is a collection of cells that converts chemical energy into electrical energy. Next, the secondary cells are plug and play manner. Thus, as a cell is plugged in, the single cell thus provides the required energy to the required device in a play manner. This is significant as the instant claimed invention is directed to a battery system comprising a battery module comprising multiple secondary cells and the secondary cells are plug and play manner, thus as the secondary cell is plugged in the secondary cell provides energy to the required device that intends to use the energy. Thus, the instant claimed invention is deemed novel as a whole and contributes to the advancement of the art of battery systems. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724